DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 9 and 10 have been cancelled.
Claims 1-8, and 11-16, are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 102, to Otto, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 to the combination of Otto and Rogers, wherein Rogers has been added to cure the deficiencies of Otto.
Argument 1 (Independent Claims):  The applicant alleges that Otto does not teach or suggest a seed or a shuffle algorithm, or of transmitting the seed to the user device.
Response:  The examiner respectfully disagrees with the applicant.  Merriam-Webster (https://www.merriam-webster.com/dictionary/algorithm) defines an algorithm as: a set of steps that are followed in order to solve a mathematical problem or to complete a computer generating, by the electronic device, a playlist of a plurality of media according to the predicted future event; and when it is predicted that the communications network connection will be unavailable or intermittent at the one or more locations, downloading, by the electronic device from a server while the communications network connection is available, at least one of the plurality of media from the generated playlist and storing the downloaded media on the storage device of the electronic device [Otto, Abstract].
Even though the computer code described in Otto’s specification is functionally equivalent, the examiner concedes that Otto does not specifically use the terms seed or algorithm.  Thus, the examiner has added the reference of Rogers, who specifically teaches seed algorithms that generate random playlists of media items (see Roger’s Summary paragraphs).
Next, Otto teaches, in par. 0060, that the implementations (of the disclosed subject matter) may be transmitted such that when the computer program code is loaded into and executed by a computer, the computer becomes an apparatus for practicing implementations of the disclosed subject matter.  Said computer code of generated playlists may be downloaded, from a server, to the device [Otto, 0056].
Finally, both Otto and Rogers teach a computer program that generates media playlists for playback.  Otto further teaches that a server may transmit said playlists to a user device. Rogers also teaches the generation of playlists, but specifically discloses that this generation is done via a seed algorithm.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, and 11-16, are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al. (US 20170032256 A1, published: 2/2/2017), in view of Rogers et al. (US 20100094880 A1, published: 4/15/2010).
Claim 1. (Currently Amended):  Otto teaches a method for communicating a playback order for a plurality of media content items to a user device operating in an online mode, the method performed at a server system ([Otto, 0056]) and comprising:
receiving, at the server system, an indication that the user device will enter an offline mode (when it is predicted that the communications network connection may be unavailable or intermittent at the one or more locations [Otto, 0037, FIG. 1: 140].  The server 13… may be used in some implementations of the disclosed subject matter to perform at least a portion of predicting a future event at which music may be played, predicting whether a communications network connection will be available at one or more locations of the predicted future event [Otto, 0056]);
generating, at the server system, a playback order for the plurality of media content items (the electronic device may download one or more media from a server while the communications network connection is available. The media may be one or more of the songs, video, or the like from the generated playlist [Otto, 0037, FIG. 1: 140].  The server 13, database 15, and/or remote platform 17 may store generated playlists, music, and/or videos from the generated playlists, and the devices 10, 11, device 20, and/or device 200 may download the generated playlists, music, and/or videos from the server 13, database 15, and/or remote platform 17 [Otto, 0056]) upon receiving the indication that the user device will enter the offline mode (the server 13… may be used in some implementations of the disclosed subject matter to perform at least a portion of predicting a future event at which music may be played, predicting whether a communications network connection will be available at one or more locations of the predicted future event, and generating a playlist of media according to the predicted future event [Otto, 0056]); and
transmitting the seed (computer program code transmitted over some transmission medium [Otto, 0060]) and the generated playback order to the user device before the user device enters the offline mode (at operation 140, when it is predicted that the communications network connection may be unavailable or intermittent at the one or more locations, the electronic device may download one or more media from a server (e.g., server 13 and/or database 15 shown in FIG. 6) while the communications network connection is available. The media may be one or more of the songs, video, or the like from the generated playlist. The downloaded media may be stored on the storage device of the electronic device [Otto, 0037, FIG. 1: 140].  The server 13, database 15, and/or remote platform 17 may store generated playlists, music, and/or videos from the generated playlists, and the devices 10, 11, device 20, and/or device 200 may download the generated playlists, music, and/or videos from the server 13, database 15, and/or remote platform 17 [Otto, 0056]. Implementations also may be embodied in the form of computer program code, for example, whether stored in a storage medium, loaded into and/or executed by a computer, or transmitted over some transmission medium, such as over electrical wiring or cabling, through fiber optics, or via electromagnetic radiation, such that when the computer program code is loaded into and executed by a computer, the computer becomes an apparatus for practicing implementations of the disclosed subject matter [Otto, 0060]; Examiner's Note: an algorithm is a set of steps that are followed to complete a computer process--in other words, it is a computer program).

Otto does not teach generating a playback order for the plurality of media content items, the generating being based at least in part on a seed; and transmitting the seed and the generated playback order to the user device.
Rogers teaches generating a playback order for the plurality of media content items, the generating being based at least in part on a seed; and transmitting the seed and the generated playback order to the user device (managing a playlist on a portable media device which may include generating a random playlist of media items based on a seed, receiving an instruction to play the random playlist, incrementing a counter for each media item played, and storing the seed and the counter in a non-volatile storage for regenerating the random playlist [Rogers, 0005].  The processor may be configured to copy a seed from the storage to the memory and to generate a random order of media items based on the seed [Rogers, 0007]; Examiner's Note: transmitting from storage to the memory of the playback device).
One would have been motivated to make this modification to enhance a user's experience by presenting random playback of content so the user can listen to a different music order with each playback session.  Such would subvert user expectations of what song comes next, and give the user a fresh listening experience.  Further, by transmitting the seed with the playback list, to the user's device, this seed can be used to ensure that the playback list is accurate to the seed which created it.

Claim 2:  The combination of Otto and Rogers, teaches the method of claim 1.  Otto further teaches wherein the indication that the user device will enter the offline mode is received from the user device (in operation 110, an electronic device (e.g., electronic device 200 shown in FIGS. 2-4, device 20 shown in FIG. 5, and/or devices 10, 11 shown in FIGS. 6-7), may predict a future event at which media is to be played [Otto, 0029]).
 
Claim 3:  The combination of Otto and Rogers, teaches the method of claim 2.  Otto further teaches wherein the indication the user device will enter the offline mode is based on a user input to the user device (the data may include GPS data for location, electronic "check-in" data entered by the user and/or acquired by an application executed by the electronic device to confirm a user's location, alarm data for events set by the user to have a reminder alarm, calendar data (e.g., upcoming concert and/or events), or the like [Otto, 0029]).
 
Claim 4:  The combination of Otto and Rogers, teaches the method of claim 3.  Otto further teaches wherein the user input is a request to download the plurality of media content items (in operation 110, an electronic device (e.g., electronic device 200 shown in FIGS. 2-4, device 20 shown in FIG. 5, and/or devices 10, 11 shown in FIGS. 6-7), may predict a future event at which media is to be played. The data may include GPS data for location, electronic "check-in" data entered by the user and/or acquired by an application executed by the electronic device to confirm a user's location, alarm data for events set by the user to have a reminder alarm, calendar data (e.g., upcoming concert and/or events), or the like [Otto, 0029].  At operation 130, the electronic device may generate a playlist of a plurality of media according to the predicted future event. The playlist may include music, videos, movies, and/or any suitable combination thereof [Otto, 0032]).
 
Claim 5:  The combination of Otto and Rogers, teaches the method of claim 1.  Otto further teaches wherein receiving the indication that the user device will enter the offline mode comprises predicting that the user device will enter the offline mode (in operation 120, the electronic device may predict, according to the stored data, whether a communications network connection will be available at one or more locations of the predicted future event [Otto, 0030]).
 
Claim 6:  The combination of Otto and Rogers, teaches the method of claim 5.  Otto further teaches wherein predicting that the user device will enter the offline mode comprises predicting that the user device will enter a region of low connectivity (in operation 120, the electronic device may predict, according to the stored data, whether a communications network connection will be available at one or more locations of the predicted future event. That is, the electronic device may search the stored data to determine if the electronic device was connected to one or more communications networks previously when in a similar location as the predicted event, and/or whether there were network connectivity issues. For example, if the predicted event is a commute, there may be locations (e.g., along the route of the commute) in which the stored data shows that the connection to at least one network is intermittent and/or unavailable [Otto, 0030]).

Claim 7:  The combination of Otto and Rogers, teaches the method of claim 1.  Rogers further teaches wherein generating the playback order comprises using a shuffle algorithm (at step 206, the seed generated at step 204 may be used as an input to an algorithm for generating a particular sequence of media items. In some embodiments, the algorithm may be any suitable randomization algorithm for shuffling items that is repeatable by using the same seed, such as Tomasulo's algorithm. Such an algorithm is sometimes referred to as a pseudo-random generator. For example, if the Beatles playlist includes five songs B1, B2, B3, B4, and B5, a randomly generated seed of 3 may be used to generate a shuffled order of B3, B1, B5, B2, and B4. If step 206 were repeated using the same seed of 3, the resulting order of media items would be identical, namely B3, B1, B5, B2, and B4 [Rogers, 0034]).

Claim 8. (Currently Amended):  The combination of Otto and Rogers, teaches the method of claim 7.  Rogers further teaches wherein using the shuffle algorithm comprises applying a reference to the plurality of media content items to the shuffle algorithm (at step 206, the seed generated at step 204 may be used as an input to an algorithm for generating a particular sequence of media items. In some embodiments, the algorithm may be any suitable randomization algorithm for shuffling items that is repeatable by using the same seed, such as Tomasulo's algorithm. Such an algorithm is sometimes referred to as a pseudo-random generator. For example, if the Beatles playlist includes five songs B1, B2, B3, B4, and B5, a randomly generated seed of 3 may be used to generate a shuffled order of B3, B1, B5, B2, and B4. If step 206 were repeated using the same seed of 3, the resulting order of media items would be identical, namely B3, B1, B5, B2, and B4 [Rogers, 0034].  At step 406, the media player may initialize a playlist index, such as by setting the playlist index equal to "1." At step 408, the media player may regenerate a random number based on the seed, where the random number is associated with the media item in the playlist that corresponds to the playlist index [Rogers, 0040]).

Claim 11:  The combination of Otto and Rogers, teaches the method of claim 1.  Otto further teaches wherein transmitting the generated playback order to the user device is performed in response to receiving the indication that the user device will enter the offline mode (140 [Otto, 0037, FIG. 1]).
 
Claim 12:  The combination of Otto and Rogers, teaches the method of claim 1.  Otto further teaches wherein generating the playback order for the plurality of media content items is performed in response to receiving the indication that the user device will enter the offline mode ([Otto, FIG. 1]).
 
Claim 13:  The combination of Otto and Rogers, teaches the method of claim 1.  Otto further teaches wherein the user device is a smartphone, a smartwatch, a portable media player, a tablet, or a laptop computer (the electronic device may generate the playlist according to a type of the electronic device (e.g., smart phone, smart watch, tablet computer, digital multimedia device, wearable computing device, laptop computer, desktop computer, or the like) [Otto, 0033]).
 
Claim 14:  The combination of Otto and Rogers, teaches a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, cause execution of the method of claim 1 (please see the rejection of claim 1).

Claim 15. (Currently Amended):  Otto teaches a server system for communicating a playback order for a plurality of media content items to a user device, the server system comprising a processing device (Processor 24 [Otto, FIG. 5]), a computer-readable storage device (Fixed Storage 23, Memory 27 [Otto, FIG. 5]), and a communication device (Network Interface 29 [Otto, FIG. 5]), the computer-readable storage device storing data instructions that, when executed by the processing device, cause the processing device to:
receive, at the server system, an indication that the user device will enter the offline mode (when it is predicted that the communications network connection may be unavailable or intermittent at the one or more locations [Otto, 0037, FIG. 1: 140].  The server 13… may be used in some implementations of the disclosed subject matter to perform at least a portion of predicting a future event at which music may be played, predicting whether a communications network connection will be available at one or more locations of the predicted future event [Otto, 0056]);
generate, at the server system, a playback order for the plurality of media content items (the electronic device may download one or more media from a server while the communications network connection is available. The media may be one or more of the songs, video, or the like from the generated playlist [Otto, 0037, FIG. 1: 140].  The server 13, database 15, and/or remote platform 17 may store generated playlists, music, and/or videos from the generated playlists, and the devices 10, 11, device 20, and/or device 200 may download the generated playlists, music, and/or videos from the server 13, database 15, and/or remote platform 17 [Otto, 0056]) upon receiving the indication that the user device will enter the offline mode (the server 13… may be used in some implementations of the disclosed subject matter to perform at least a portion of predicting a future event at which music may be played, predicting whether a communications network connection will be available at one or more locations of the predicted future event, and generating a playlist of media according to the predicted future event [Otto, 0056]); and
transmit the generated playback order to the user device before the user device enters the offline mode (at operation 140, when it is predicted that the communications network connection may be unavailable or intermittent at the one or more locations, the electronic device may download one or more media from a server (e.g., server 13 and/or database 15 shown in FIG. 6) while the communications network connection is available. The media may be one or more of the songs, video, or the like from the generated playlist. The downloaded media may be stored on the storage device of the electronic device [Otto, 0037, FIG. 1: 140].  The server 13, database 15, and/or remote platform 17 may store generated playlists, music, and/or videos from the generated playlists, and the devices 10, 11, device 20, and/or device 200 may download the generated playlists, music, and/or videos from the server 13, database 15, and/or remote platform 17 [Otto, 0056]).

Otto does not teach generate a playback order for the plurality of media content items, the generating being based at least in part on a seed.
However, Rogers teaches generate a playback order for the plurality of media content items, the generating being based at least in part on a seed (managing a playlist on a portable media device which may include generating a random playlist of media items based on a seed, receiving an instruction to play the random playlist, incrementing a counter for each media item played, and storing the seed and the counter in a non-volatile storage for regenerating the random playlist [Rogers, 0005]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the playlist for playback in an offline mode invention of Otto to include the playlist shuffle seed algorithm feature of Rogers.
One would have been motivated to make this modification to enhance a user's experience by presenting random playback of content so the user can listen to a different music order with each playback session.  Such would subvert user expectations of what song comes next, and give the user a fresh listening experience.  Further, by transmitting the seed with the playback list, to the user's device, this seed can be used to ensure that the playback list is accurate to the seed which created it.

Claim 16. (Previously Presented):  Otto teaches a method of playing a plurality of media content items on a user device, the method comprising: operating in an online mode, and while operating in the online mode:
sending an offlining indication to a server system using the communication device, the offlining indication containing data indicative that the user device will enter an offline mode (when it is predicted that the communications network connection may be unavailable or intermittent at the one or more locations [Otto, 0037, FIG. 1: 140])
receiving from the server system a playback order for a plurality of media content items, the playback order being generated at the server system (the server 13… may be used in some implementations of the disclosed subject matter to perform at least a portion of predicting a future event at which music may be played, predicting whether a communications network connection will be available at one or more locations of the predicted future event, and generating a playlist of media according to the predicted future event.  The server 13, database 15, and/or remote platform 17 may store generated playlists, music, and/or videos from the generated playlists, and the devices 10, 11, device 20, and/or device 200 may download the generated playlists, music, and/or videos from the server 13, database 15, and/or remote platform 17 [Otto, 0056]); and
entering the offline mode after receiving the playback order, and while operating in the offline mode: initiating playback of the plurality of media content items based on the playback order (may select playlists for the user to play back in these future situations [Otto, 0006].  At operation 140, when it is predicted that the communications network connection may be unavailable or intermittent at the one or more locations, the electronic device may download one or more media from a server (e.g., server 13 and/or database 15 shown in FIG. 6) while the communications network connection is available. The media may be one or more of the songs, video, or the like from the generated playlist. The downloaded media may be stored on the storage device of the electronic device [Otto, 0037, FIG. 1: 140].  The server 13, database 15, and/or remote platform 17 may store generated playlists, music, and/or videos from the generated playlists, and the devices 10, 11, device 20, and/or device 200 may download the generated playlists, music, and/or videos from the server 13, database 15, and/or remote platform 17 [Otto, 0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Seth A Silverman/Primary Examiner, Art Unit 2145